FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                         Electronically Filed
                                         Intermediate Court of Appeals
                                         CAAP-XX-XXXXXXX
                                         31-AUG-2022
                                         09:09 AM
                                         Dkt. 84 OP



           IN THE INTERMEDIATE COURT OF APPEALS

                  OF THE STATE OF HAWAI‘I

                          ---o0o---

           IN THE MATTER OF FLORENCE FUJIMORI,
            Appellant-Applicant/Appellant, v.
     DEPARTMENT OF HUMAN SERVICES, STATE OF HAWAI‘I;
PANKAJ BHANOT, DIRECTOR; LANE T. ISHIDA, HEARING OFFICER,
                   Appellees-Appellees.
                  (CIVIL NO. 16-1-1703)

                             AND

            IN THE MATTER OF EDWARD FUJIMORI,
            Appellant-Applicant/Appellant, v.
     DEPARTMENT OF HUMAN SERVICES, STATE OF HAWAI‘I;
PANKAJ BHANOT, DIRECTOR; LANE T. ISHIDA, HEARING OFFICER,
                   Appellees-Appellees.
                  (CIVIL NO. 16-1-1914)


                    NO. CAAP-XX-XXXXXXX


   APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT


                      AUGUST 31, 2022


  HIRAOKA, PRESIDING JUDGE, NAKASONE AND MCCULLEN, JJ.
     FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

                 OPINION OF THE COURT BY MCCULLEN, J.

            Appellants-Applicants/Appellants Edward Fujimori

(Edward) and Florence Fujimori (Florence) (collectively,

Fujimoris) appeal from the Circuit Court of the First Circuit's 1

April 26, 2017 order and May 11, 2017 judgment affirming

Appellees/Appellees Department of Human Services' (DHS)

administrative decisions denying Edward's and Florence's

applications for Medicaid assistance to pay for their long-term

care.    In challenging the circuit court's order and judgment,

Edward and Florence request that we vacate and remand with

instructions to "issue all benefits . . . determined to be due

and owing since the time of their original applications."              We

affirm the circuit court's order and judgment.

                                 BACKGROUND

A.   Relevant Medicaid History

            "The purpose of [M]edicaid is to provide assistance to

those whose income and resources are inadequate to meet the

costs of necessary medical services."            Barham by Barham v.

Rubin, 72 Haw. 308, 312, 816 P.2d 965, 967 (1991) (citing 42

U.S.C. § 1396).     "Medicaid is a cooperative Federal and State

program that provides medical assistance to low income persons

based on financial need[,]" Fournier v. Sec'y of the Exec. Off.

of Health & Human Servs., 170 N.E.3d 1159, 1164 (Mass. 2021)

(citation and internal quotation marks omitted), and "is


     1   The Honorable Bert I. Ayabe presided.
                                      2
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

designed to be the payer of last resort, available only when no

other source is liable for the expense."     Est. of Scheidecker v.

Montana Dept. of Pub. Health & Human Servs., 490 P.3d 87, 91

(Mont. 2021) (citation and internal quotation marks omitted).

Generally, an individual must have less than $2,000.00 in assets

to qualify for Medicaid assistance.    See Hawai‘i Administrative

Rules (HAR) § 17-1725.1-43; see also Fournier, 170 N.E.3d at

1164; Social Security Programs Operations Manual System at SI

01110.003.A.1, SI 01110.003.A.2 (effective Dec. 8, 2010).

            "Through the practice known as Medicaid planning,

however, individuals with significant resources devise

strategies to appear impoverished in order to qualify for

Medicaid benefits."    Fournier, 170 N.E.3d at 1164 (citation and

internal quotation marks omitted).    "One such strategy is to

transfer assets into an inter vivos trust, whereby funds appear

to be out of the individual's control, yet generally are

administered by a family member or loved one."      Id. (citation

omitted).    "Accordingly, a loophole existed under the pre-1986

law, pursuant to which individuals anticipating the need for

expensive long-term medical care could impoverish themselves and

qualify for Medicaid assistance while preserving their resources

for their heirs."    Petition of Est. of Braiterman, 145 A.3d 682,

687 (N.H. 2016) (cleaned up).

            In 1986, Congress responded to this loophole by

enacting 42 U.S.C. § 1396a(k) (1988) (repealed 1993), which

                                  3
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

"deemed available to the applicant (the beneficiary) the maximum

amount that could, at the trustee's discretion, be distributed

to the beneficiary from an irrevocable trust regardless of

whether the funds were actually distributed."           Braiterman, 145

A.3d at 687 (cleaned up).       In other words, Medicaid qualifying

trusts "were no longer a permissible means to shelter assets for

purposes of Medicaid eligibility."         Id. at 688 (citation

omitted).    "Congress sought to prevent wealthy individuals,

otherwise ineligible for Medicaid benefits, from making

themselves eligible by creating irrevocable trusts in order to

preserve assets for their heirs."         Barham, 72 Haw. at 312, 816

P.2d at 967 (citation omitted).

            "In 1993, in reaction to the sophisticated instruments

used to circumvent the [Medicaid qualifying trust] rules,

Congress repealed § 1396a(k) and enacted § 1396p(d) (1993),

which was aimed at more effectively curtailing the use of trusts

or similar mechanisms to qualify for Medicaid."           Braiterman, 145

A.3d at 688 (cleaned up).       In that enactment, the Omnibus Budget

Reconciliation Act of 1993, "Congress established a general rule

that trusts would be counted as assets for the purpose of

determining Medicaid eligibility."         Id. (citation omitted).

            With respect to an irrevocable trust, the act provides that
            "if there are any circumstances under which payment from
            the trust could be made to or for the benefit of the
            individual, the portion of the corpus from which, or the
            income on the corpus from which, payment to the individual
            could be made shall be considered resources available to
            the individual."



                                      4
     FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

Fournier, 170 N.E.3d at 1164 (quoting 42 U.S.C.

§ 1396p(d)(3)(B)(i)).

B.   Edward And Florence Fujimori

            In August 2006, Edward and Florence created the

"Edward M. and Florence Y.K. Fujimori Irrevocable Trust" (Trust)

"for the benefit of [their] descendants, by representation," and

assigned their son, Alan Y. Fujimori, as trustee (Son).        That

same day, they funded the Trust with their residential property

at 5314 Uhiuhi Street in Honolulu (Property), reserving "a life

estate in an undivided ten-thousandth (.0001 or 1/10,000)

interest in and to" the Property.      (Formatting altered.)

            Six years later, in 2012, Son, as trustee, sold the

Property for $700,000 to Clint and Lisa Kagami (Kagamis), and

conveyed the Property by warranty deed.      In the same warranty

deed, Edward and Florence conveyed their life estate in the

undivided 0.0001% interest in the Property to the Kagamis.        Two

checks totaling $666,873.81 ($333,436.90 and $333,436.91) were

made payable to the Trust and were deposited into two separate

bank accounts belonging to the Trust.

            Two years later, in July 2014, Florence applied for

Medicaid assistance to pay for her long-term care, which was

approved.    In September 2015, Edward applied for Medicaid

assistance to pay for his long-term care, and had been given

presumptive eligibility beginning December 16, 2015.




                                   5
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

            In December 2015, DHS requested that Florence provide

information to "[v]erify life estate interest in a property."

DHS, apparently, requested that Edward also provide more

information.

            On January 8, 2016, Edward, through the Fujimoris'

attorney, responded to DHS' request for more information by

stating,

            Since the currents [sic] assets owned by the Irrevocable
            Trust are not a countable asset to Mr. Fujimori, the
            current bank statements of the Irrevocable Trust accounts
            that the Attorney General is requesting is not relevant to
            the applicant's qualification purposes and infringes on the
            privacy of the beneficiaries of the trust.

The response further asserted that the Fujimoris "did not keep a

right to receive income, so when the trust sold the property in

2012 Mr. and Mrs. Fujimori did not dispose of any income or

asset."    (Emphasis omitted.)

            In April 2016, DHS terminated Medicaid assistance in

paying for Edward's and Florence's long-term care effective

June 1, 2016, because they did "not meet other program

requirements" and their "[a]ssets exceed[ed] eligibility

limits."    DHS also terminated assistance to Edward because the

"[r]equired information was not provided."

            Before his Medicaid assistance was set to end, Edward

passed away on May 20, 2016.        Edward's attorney requested that

the administrative hearing proceed, but DHS denied the request

because a "power of attorney terminates when the principal

dies."    Edward's attorney then requested that Medicaid reimburse


                                      6
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

Edward's estate for the three and one-half months (September 1,

2015 to December 15, 2015) of long-term care Edward paid for

while his application was pending, attaching an Affidavit for

Collection of Personal Property signed by Son.

          DHS held an administrative hearing for Florence in

June 2016 and for Edward in August 2016.     On August 10, 2016,

DHS issued its Notice of Administrative Hearing Decision for

Florence's request for Medicaid assistance, concluding that:

          (1)   "Under the [HAR], the Fujimori Trust is a

                'revocable' trust";

          (2)   "Even assuming arguendo that the Fujimori Trust

                is 'irrevocable' for Medicaid purposes, the

                [Property] was a countable asset of [Florence]";

                and

          (3)   Florence "also individually owned an undivided

                1/10,000th interest in a life estate in the

                [Property]."

(Formatting altered.)   A month later, on September 13, 2016, DHS

issued its Notice of Administrative Hearing Decision for

Edward's request for Medicaid assistance, concluding among other

things that:

          (1)   "Under the [HAR], the Fujimori Trust is a

                'revocable' trust";




                                  7
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

          (2)   Edward "also individually owned an undivided

                1/10,000th interest in a life estate in the

                [Property] which was valued at $45,099.25"; and

          (3)   "It is undisputed that [Edward] did not provide

                the information requested by [DHS] regarding the

                Fujimori Trust."

(Formatting altered.)

          Florence and Edward timely appealed to the circuit

court.   The circuit court consolidated the cases, and heard oral

arguments.   Without addressing whether the Trust was revocable,

the circuit court held that:

          (1)   "The Hearing Officer did not err in concluding

                [Edward and Florence] had 'full' Life Estate

                interests in their [Property]";

          (2)   "[T]he Hearing Officer did not err and properly

                affirmed [DHS'] denial of benefits to [Edward]

                for failure to provide requested updated

                information related to the status of assets in

                the Fujimori Trust, as required by HAR § 17-

                1725.1-10(g)"; and

          (3)   Florence "shall return any and all Aid Paid

                pending the August 10, 2016 administrative

                hearing decision, because [DHS] is the prevailing

                party."

Florence and Edward timely appealed to this court.


                                   8
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

                          STANDARD OF REVIEW

          This court must determine whether the circuit court

was right or wrong in its decision, applying the standards set

forth in Hawaii Revised Statues (HRS) § 91-14(g) (2012) to the

agency's decision.    AlohaCare v. Ito, 126 Hawai‘i 326, 341, 271

P.3d 621, 636 (2012).    HRS § 91-14(g) provides as follows:

          Upon review of the record the court may affirm the decision
          of the agency or remand the case with instructions for
          further proceedings; or it may reverse or modify the
          decision and order if the substantial rights of the
          petitioners may have been prejudiced because the
          administrative findings, conclusions, decisions, or orders
          are:

                (1) In violation of constitutional or statutory
                    provisions; or

                (2) In excess of the statutory authority or
                    jurisdiction of the agency; or

                (3) Made upon unlawful procedure; or

                (4) Affected by other error of law; or

                (5) Clearly erroneous in view of the reliable,
                    probative, and substantial evidence on the whole
                    record; or

                (6) Arbitrary, or capricious, or characterized by
                    abuse of discretion or clearly unwarranted
                    exercise of discretion.

(Emphasis added.)    For subsection (5),

          administrative findings of fact are reviewed under the
          clearly erroneous standard, which requires [the appellate]
          court to sustain its findings unless the court is left with
          a firm and definite conviction that a mistake has been
          made. Administrative conclusions of law, however, are
          reviewed under the de novo standard inasmuch as they are
          not binding on an appellate court. Where both mixed
          questions of fact and law are presented, deference will be
          given to the agency's expertise and experience in the
          particular field and the court should not substitute its
          own judgment for that of the agency. To be granted
          deference, however, the agency's decision must be
          consistent with the legislative purpose.




                                    9
     FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

AlohaCare, 126 Hawai‘i at 341, 271 P.3d at 636 (citation

omitted).

                                 DISCUSSION

            In this secondary appeal, the Fujimoris challenge the

circuit court's holdings affirming (1) the finding that the

Fujimoris had a full life estate, (2) that Florence reimburse

DHS for aid paid pending the decision in her case, and (3) the

denial of Edward's application for failing to provide

information. 2   Because the circuit court did not err in affirming

DHS' decision, we too affirm.

A.    Transfer Of Life Estate For Less Than Market Value

            First, Edward and Florence argue that the "circuit

court clearly erred in affirming the hearing officer's finding

that [they] had a full life estate interest in the [Property]"

and that the Hearing Officer clearly erred because he "ignored

the plain language of the August 17, 2006 deed as to the

reservation of the small fractional interest" in the Property.

      1.    Medicaid and life estates

            Again, Medicaid is for the needy and is meant to be

the payer of last resort.       Fournier, 170 N.E.3d at 1164; Est. of



      2  The Fujimoris raise a fourth point of error, contending that the
"circuit court erred in failing to reverse the hearing officer's conclusions
that the Fujimori Trust is revocable and that the Fujimoris therefore had
access to the Trust's assets and were ineligible for benefits." Edward's
failure to provide information and the fact that the fair market value of the
life estates exceeded Medicaid limits were sufficient to affirm the hearing
officer's (Hearing Officer) decisions. Therefore, the circuit court did not
err by deciding on those grounds and declining to rule on whether the Trust
was revocable.

                                     10
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

Scheidecker, 490 P.3d at 91.       As such, Congress made clear that

a State's plan must provide that an individual is ineligible for

medical assistance if that institutionalized individual or

spouse "disposes of assets for less than fair market value on or

after the look-back date . . . ."        42 U.S.C. § 1396p(c)(1)(A)

(2013).

           Hawai‘i thus requires that an individual applying for

long-term care assistance

           shall be assessed a penalty period for coverage of these
           services if the individual or the individual's spouse,
           transferred an asset for less than fair market value within
           the applicable look-back period. The length of the look-
           back period shall be sixty months for an asset transferred
           on or after February 8, 2006.

HAR § 17-1725.1-51(a).     "The transfer provision shall apply to

an asset held by the individual and the individual's spouse when

any action is taken that reduces or eliminates such individual's

ownership or control of such asset."        HAR § 17-1725.1-51(c).

           An "'Asset' means cash and any other personal

property, as well as real property, that an individual or

family:   (1) Owns; (2) Has the right, authority, or power to

convert to cash (if not already cash); and (3) Is not legally

restricted from using for the individual's or family's support

and maintenance."    HAR § 17-1700.1-2 (formatting altered).             "In

a transaction involving a life estate, a transfer of assets is




                                    11
     FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

involved."     Centers for Medicare & Medicaid Services, State

Medicaid Manual § 3258.9. 3

            A life estate is "the value of a property that is

allocated between the life tenant and the remainderman."              HAR

§ 17-1700.1-2.     The life tenant is "a life estate holder who is

entitled to certain property rights and the right to reside on

the property for the duration of the holder's life or the life

of another."    HAR § 17-1700.1-2.         "The life tenant:    (A) Owns

the physical property for the duration of the life estate;

(B) Has the right to possess, use, and obtain profits from the

property; (C) Can sell his or her life estate interest; but

(D) Cannot take any action concerning the interest of the

remainderman."     HAR § 17-1725.1-34(f)(3) (formatting altered).

            The remainderman is "an individual who is given a

remainder interest in a property which he or she will inherit

upon the death of the life estate holder."           HAR § 17-1700.1-2.

            The remainderman: (A) Has ownership interest in the
            physical property; (B) Does not have the right to possess
            and use the property until termination of life estate; and
            (C) Unless restricted by will or deed, is able to sell his
            or her interest in the physical property before the life
            estate interest expires but the market value of the
            remainder interest may be reduced as the sale is subject to
            life estate interest.

HAR § 17-1725.1-34(f)(4) (formatting altered).

           The current   value of the property shall be allocated
           between the   life tenant and the remainderman by determining
           the present   worth of their respective interest using the
           Life Estate   and Remainderman Interest Table (26 C.F.R.
           § 20.2031-7   and 49 FR Vol. 49 No. 93/5-11-84), that
           corresponds   to the age of the life tenant[.]

      3  The State Medicaid Manual can be found at:
https://www.cms.gov/Regulations-and-Guidance/Guidance/Manuals/Paper-Based-
Manuals-Items/CMS021927 (last visited: Aug. 25, 2022).
                                      12
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


HAR § 17-1725.1-34(f)(2).    A transfer of a life estate "is for

less than fair market value whenever the value of the

transferred asset is greater than the value of the rights

conferred by the life estate."    Centers for Medicare & Medicaid

Services, State Medicaid Manual § 3258.9 (emphasis added).

     2.     Edward's and Florence's life estate

            Here, Edward and Florence reserved a life estate in an

undivided 0.0001% interest in and to the Property when they

transferred the Property to the Trust by warranty deed.       Thus,

the life estate existed independent of the Trust.      Florence in

2014, and Edward in 2015, applied for Medicaid assistance to pay

for their long-term care.    Since Florence and Edward transferred

their life estate to the Kagamis in 2012, the transfer of that

asset falls within the five-year look-back period.      HAR § 17-

1725.1-51(a).    DHS was thus obligated to determine whether the

transfer of Florence's and Edward's life estate to the Kagamis

was for less than fair market value.     See generally 42 U.S.C.

§ 1396p(c)(1)(A); HAR § 17-1725.1-51(a).     The dispute in this

case centers around the phrase "ten-thousandth (0.0001 or

1/10,000) interest in and to" the Property.     (Formatting

altered.)

             In applying for Medicaid assistance to pay for her

long-term care, Florence represented the value of her life

estate in the Property as worth $8.06 by calculating as follows:



                                 13
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

           $546,000.00    Property tax assessed value
             x   .29526   Life estate factor
           $161,211.96    Full value
             x   0.0001   Percentage of interest in
                          Property
                 $16.12   Adjusted life estate value
             ÷        2   Adjusted for joint life tenant
                          with Edward
                  $8.06   Florence's proposed life estate
                          value


Accounting for his life estate factor, Edward similarly

calculated the value of his life estate at $7.04.       Apparently

taking issue with these low valuations, the Hearing Officer

considered the circumstances surrounding the transfers of the

Property to assess the value of Florence's and Edward's life

estate.

            As to using the tax assessed value as the "fair

market" value, the Hearing Officer found that "[b]ecause [the

Property] was sold for $700,000.00, there [was] no reason for

using the tax assessed value of $546,000."     The Fujimoris do not

appear to challenge the Hearing Officer's use of the sales

price.    They merely assert that "[e]ven when using the $700,000

fair market value as a starting point, [Florence] could only

have received, at most, $10.33, and [Edward] could only have

received, at most, $9.02."

            As to reducing the value of the life estate to 0.0001%

of the full value, the Hearing Officer found that "only

[Florence and Edward] had an interest in the life estate of [the
                                  14
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

Property] and that no other person or persons received an

undivided interest in the Life Estate of [the Property]."

Although the Fujimoris challenged this finding, they fail to

cite to where evidence was adduced showing that there was

another life tenant holding a life estate in the Property.

            Indeed, the record shows that the Fujimoris

transferred the Property into the Trust with Son as trustee,

reserving a life estate, albeit in a 0.0001% interest to the

Property.    The deed to the Property shows only Florence and

Edward as reserving a life estate, no one else.           Significantly,

there was no evidence in the record that Florence and Edward's

right to enjoy the entire Property as life tenants was somehow

diminished or restricted by holding a life estate in only a

0.0001% interest to the Property.         And, it seems implausible

that the Kagamis would purchase the Property for $700,000

encumbered by a life estate in the other 99.9999% interest in

the Property.     Thus, the Hearing Officer's finding that only

Florence and Edward held a life estate to the Property was not

clearly erroneous.

            The Hearing Officer further found that one of the

reasons for establishing a life estate in 0.0001% interest of

the Property was explained by the Fujimoris' attorney as,

            most importantly, the value of your life estate share is so
            small that even if the law were to change to accommodate
            the Attorney General's new position regarding collecting
            liens against life estates, you could buy out that piece of
            life estate and pay off the Medicaid lien for under $50 in
            most cases – no matter how big the lien amount is.


                                     15
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

The Fujimoris did not challenge this finding, and this finding

goes directly to the purpose of establishing such a life estate

in the Property–to evade a large Medicaid lien.

          The Fujimoris' application of a 0.0001% adjustment in

calculating the value of their life estate was a mathematical

manipulation of the Medicaid program, a program meant to help

the most needy in our community.      See Fournier, 170 N.E.3d at

1164; Est. of Scheidecker, 490 P.3d at 91.      DHS was duty bound

to uphold the law and fulfill the purposes of the Medicaid

program and, thus, was obligated to assess the true nature of

the Fujimoris' life estate.    HRS § 346-14(7) (2015) (providing

that DHS shall "[a]dminister the medical assistance programs for

eligible public welfare and other medically needy individuals by

establishing standards, eligibility, and health care

participation rules, . . . systems to monitor recipient and

provider compliance, and assuring compliance with federal

requirements to maximize federal financial participation").

          Accordingly, we hold that the circuit court did not

err by affirming the Hearing Officer's decision because, based

on the circumstances in this particular case, Edward and

Florence improperly attempted to diminish the value of their

life estate to qualify as individuals in need of Medicaid

assistance.




                                 16
     FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

B.   Reimbursement For Assistance Pending The Decision

           The Fujimoris argue that because DHS erred in denying

Florence's benefits, she need not reimburse DHS "for any aid

paid pending the August 10, 2016 Administrative Hearing Decision

in her case."

           HAR § 17-1703.1-17(a) provides that "[a]id paid

pending a hearing decision from the date aid paid pending begins

through the ninetieth (90th) day shall be recoverable by the

department if the department's action is sustained."       DHS

identified the period pending as June 1, 2016 through August 10,

2016, a little over two months.

           The Hearing Officer calculated the value of Florence's

life estate as follows:

          $700,000.00     Property sales price
             x   .29526   Florence's life estate factor
          $206,682.00     Full value of Florence's interest
             ÷       2    Adjusted for joint life tenant with
                          Edward
          $103,341.00     Value of Florence's life estate in
                          2012


Based on this calculation, the Hearing Officer concluded that

Florence "was not fairly compensated for her [0.0001%] undivided

interest in a life estate" of the Property, and that the fair

market value of her life estate in 2012 was $103,341.00, and not

$8.06.   Based on the record, this calculation fairly reflects

the value of Florence's life estate in the ($700,000.00)

Property, and was not clearly erroneous.
                                  17
     FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

           Because Florence transferred her life estate within

the look-back period, the life estate value exceeded $2,000.00,

and the aid paid pending the decision was within ninety days of

the decision, we hold that the circuit court did not err by

affirming the Hearing Officer's decision requiring Florence to

return the Medicaid assistance paid pending the administrative

hearing decision.

C.   Failure To Provide Information

           Edward does not dispute that DHS requested

information, and that he refused to provide the requested

information.   Edward, instead, argues that "[b]ecause assets in

the Fujimori Trust did not belong to [him, DHS] should not have

denied his application for benefits for failure to provide

information regarding the amount of assets belonging to the

Trust."   Edward insists that the information requested was

"irrelevant" because "the Trust's bank accounts are not part of

the universe of assets to be considered," and that DHS "does not

have a right to request information regarding assets in the

Fujimori Trust."

           Trusts and life estates may affect an individual's

Medicaid eligibility.    HAR §§ 17-1725.1-18 and 17-1725.1-34(f).

As an applicant seeking Medicaid assistance to pay for his or

her long-term care, "[a]n individual shall apply for and develop

potential sources of assets, when applicable."       HAR § 17-1725.1-

10(a).    And DHS "shall deny or terminate medical assistance when


                                  18
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

an individual fails to . . . [c]ooperate in providing accurate

and complete information or verification[.]"      HAR § 17-1725.1-

10(g)(2).

            Importantly, "[r]eal property which is considered the

home or usual place of residence of the individual is generally

exempt from consideration as a countable asset," subject to some

terms and exceptions.    HAR § 17-1725.1-36(a).    Cash in a bank

account, however, "shall be considered in the personal reserve"

of the individual.    HAR § 17-1725.1-17(2).   In a revocable

trust, "[t]he corpus of the trust is considered an available

asset[.]"    HAR § 17-1725.1-18(d)(1).   In an irrevocable trust,

there are circumstances under which funds can be considered an

available asset.    HAR § 17-1725.1-18(e).   A trust is irrevocable

only when its "term and conditions cannot be amended under any

circumstances, including a court order."     HAR § 17-1700.1-2.

            Here, the Trust transferred the Property and Edward

transferred his life estate to the Kagamis in 2012, effectively

converting these assets into cash.    This conversion occurred

within the five-year look-back period of Edward's 2015

application for Medicaid assistance.

            Accordingly, at the time of his application, DHS was

obligated to determine whether the cash was an asset available

to Edward.    HRS § 346-14(7); HAR §§ 17-1700.1-2, 17-1725.1-

17(2), 17-1725.1-18(d)(1).    Necessary to that determination

would be an inquiry as to whether the Trust was irrevocable for


                                 19
    FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

purposes of qualifying for Medicaid assistance and whether the

life estate was transferred for less than its fair market value.

HAR §§ 17-1700.1-2, 17-1725.1-18(e).     Thus, the circumstances

surrounding the 2012 transfer of the Property and Edward's life

estate were relevant to determining whether Edward was eligible

for Medicaid assistance.

          We thus hold that the circuit court did not err in

affirming the Hearing Officer's decision denying Edward's

application for failing "to provide requested updated

information related to the status of assets in the Fujimori

Trust, as required by HAR § 17-1725.1-10(g)."

          Based on the foregoing, we affirm the circuit court's

April 26, 2017 "Order Affirming Administrative Hearing Decisions

Dated August 10, 2016 and September 13, 2016" and May 11, 2017

"Judgment on Appeal of Hearing Officer's Decisions."


On the briefs:                        /s/ Keith K. Hiraoka
                                      Presiding Judge
Gregory W. Kugle
Christopher J.I. Leong                /s/ Karen T. Nakasone
(Damon Key Leong Kupchak              Associate Judge
Hastert),
for Appellants-                       /s/ Sonja M.P. McCullen
Applicants/Appellants.                Associate Judge

Ruth K. Oh,
Deputy Attorney General,
for Appellees-Appellees.




                                 20